DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/07/2022 has been entered. Claims 2 and 6 have been amended. Claims 1-20 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response, and applicant’s time to further explain the invention in an attorney interview. Examiner found the arguments presented for claims 1-15 persuasive, and respectfully withdraws the previous rejections for claims 1-15 under 35 U.S.C. § 103 set forth in the Non-Final Office Action mailed on 11/05/2021. Unfortunately, claim 16 varies in scope from independent claims 1 and 10, and remains obvious in view of the prior art rejection set forth in the Non-Final Office Action, thereby presenting a grounds of rejection under 35 U.S.C. 103. Examiner attempted to reach out to applicant’s representative on 4/26/2022 and 5/2/2022 to utilize an examiner’s amendment as a means of facilitating case allowance, but the contact attempts were unsuccessful. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haensch et al. (US 20090078826 A1).
Regarding claim 16, Haensch teaches a fuselage of an aircraft (¶[0005]) comprising a pressure door assembly comprising: a longitudinal beam extending a length (Figure 8), the longitudinal beam comprising a central member and a flange extending from the central member (Figure 8, elements 12), the flange comprising an upper side and a lower side (as depicted in Figure 8); and a pressure deck comprising a deck segment (Figure 8 depicts an embodiment wherein a continuous composite fiber skin is joined to the first flange of the longitudinal beam along the first lower side of the first flange and a second flange of the longitudinal beam along the second lower side of the second flange), wherein the deck segment is joined to the flange of the longitudinal beam along the lower side of the flange (as depicted in Figure 8). Haensch specifically notes that the pressurized door can be any door impinged upon by an internal pressure existing in a fuselage of an aircraft or in its pressurized cabin or in its added-on components, in particular a passenger door, cargo door, escape hatch, emergency exit door, maintenance panel, etc. (¶ [0005]). As such, Haensch’s pressurized door assembly could be placed in an aircraft such that the longitudinal beams extended along the roll axis of the fuselage. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Haensch and create a pressure deck assembly for a fuselage comprising a longitudinal beam extending a length along a roll axis of the fuselage, the longitudinal beam comprising a central member and a flange extending from the central member, the flange comprising an upper side and a lower side; and a pressure deck comprising a deck segment, wherein the deck segment is joined to the flange of the longitudinal beam along the lower side of the flange, in order to create a pressure assembly that can be produced easily, in a largely automated fashion, and possess the lowest possible weight and high strength and dimensional stability even under cabin pressure loading (as taught by ¶ [0003] of Haensch). 
Regarding claim 17, Haensch(16) teaches the invention claimed and discussed above. Haensch further teaches a longitudinal beam comprising one of a composite material, a carbon fiber composite material, a thermoplastic composite material, a thermoplastic carbon fiber composite material, a thermoset composite material, or a thermoset carbon fiber composite material. (Haensch discloses longitudinal supports made up of fiber composite ¶ [0027]). Additionally, Haensch specifies that the invention is a carbon fiber composite, but may also consist of glass fibers, aramid fibers, and boron fibers ¶ [0029]). 
Regarding claim 18, Haensch(16) teaches the invention claimed and discussed above. Haensch further teaches a central member of the longitudinal beam extends a height from a first end portion to a second end portion, the flange extending outward from the first end portion, wherein the lower side of the flanges faces away from the second end portion of the central member (as depicted in Figure 8). 
Regarding claim 19, Haensch(16) teaches the invention claimed and discussed above. Haensch further teaches a composite fiber skin connected between longitudinal beams comprising a catenary shaped web (Figure 8, element 28 depicts a composite skin between two longitudinal beams that forms a catenary shaped web). 
Regarding claim 20, Haensch(16) teaches the invention claimed and discussed above. Without any additional structural limitations for claim 20, the arguments and teachings of Haensch satisfy the same structure and orientation inasmuch as the applicant’s claim, and as such would be configured to generate a closing moment that acts to close an angle between the central member and the flange under pressure loading of the flange.

Allowable Subject Matter
Claims 1-15 contain allowable subject matter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644